DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 6-7, 16, and 22-24 have been cancelled.
This application is in condition for allowance except for the presence of claims 6-7, 16, and 22-24 directed to, drawn to a transmitter determining a buffer status report (BSR) triggered by a logical channel corresponding to one or at least two radio bearers; prior to transmitting the BSR, canceling the triggered BSR in case that a request to release the one or at least two radio bearers is received or a request to release a PDCP entity corresponding to the one or at least two radio bearers is received non-elected without traverse. Accordingly, claims 6-7, 16, and 22-24 have been cancelled.


Allowable Subject Matter
Claims 1, 5, 15, 17, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 15 and 17 have been amended to include the allowable subject matter of claim 4. Therefore, claims 1, 15 and 17 are now allowable with the same reason set forth in the previous office action.

Claim 21 depends on claim 15. Therefore, it is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643